CASANUEVA, Judge.
We dismiss for lack of jurisdiction Collier County’s challenge to the trial court’s award of attorney’s fees to Thomas C. Curry. The trial court’s ruling on attorney’s fees determined entitlement but reserved jurisdiction to determine the amount. Thus, we lack jurisdiction to review this issue. See McIlveen v. McIlveen, 644 So.2d 612, 612 (Fla. 2d DCA 1994) (holding “an order which only determines the right to attorney’s fees without setting the amount is a nonappealable, nonfinal order”). In all other respects, we affirm the final summary judgment.
Affirmed in part; dismissed in part.
NORTHCUTT and BLACK, JJ., Concur.